FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VASU SINGH,                                      No. 12-71630

               Petitioner,                       Agency No. A096-161-261

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Vasu Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny in part and

dismiss in part the petition for review.

      We lack jurisdiction to review the agency’s finding that Singh’s asylum

application was untimely filed. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales,

479 F.3d 646, 648 (9th Cir. 2007) (per curiam) (limiting jurisdiction to questions

of law as applied to undisputed facts).

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s lack of knowledge of basic information regarding Shiromani

Akali Dal, despite his claim that he was involved with the political party and

inconsistencies in Singh’s testimony regarding the injuries he received while in

police custody. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). In the

absence of credible testimony, Singh’s withholding of removal claim fails.

      Because Singh’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to India, his CAT claim also fails. See

Farah, 348 F.3d at 1156-57.

      Finally, we reject Singh’s contention that the IJ violated his due process

rights by not giving him an opportunity to authenticate his documents. See Lata v.
INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice

to establish a due process violation).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.